Citation Nr: 1022670	
Decision Date: 06/18/10    Archive Date: 06/24/10

DOCKET NO.  04-26 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for a 
psychiatric disorder, to include depression and anxiety.

2.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for a 
benign essential tremor, to include a neurological condition 
of the right lower extremity.

3.  Entitlement to service connection for a psychiatric 
disorder, to include depression and anxiety.

4.  Entitlement to service connection for a benign essential 
tremor, to include a neurological condition of the right 
lower extremity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans
ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The Veteran had active service in the United States Air Force 
from July 1974 to October 1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Oakland, California.

The Board remanded the claim in March 2007 for further 
development and consideration. 

The service-connection issues have been recharacterized as 
indicated on the title page to comport with the Veteran's 
contention that his neurological condition of the right lower 
extremity is due, in part, to his tremors and should be 
considered as part of his tremors claim.

The issues of entitlement to service connection for a 
psychiatric disorder, to include depression and anxiety; and 
a benign essential tremor, to include a neurological 
condition of the right lower extremity, are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC. 


FINDINGS OF FACT

1.  In January 1992 and November 1992, the RO denied the 
Veteran's claims of service connection for psychiatric 
disorder, to include depression and anxiety, benign essential 
tremor, and a neurological condition of the right lower 
extremity; he was provided notice of the denial, but did not 
file a timely notice of disagreement and that decision is now 
final.

2.  In August 1997, the RO found that new and material 
evidence was not presented to reopen the claims of 
psychiatric disorder, to include depression and anxiety, 
benign essential tremor, and a neurological condition of the 
right lower extremity.  The Veteran was provided notice of 
the denial, but did not file a timely notice of disagreement 
and that decision is now final.

3.  The evidence presented since the August 1997 denial 
action relates to an unestablished fact necessary to 
establish the claim, and, in connection with evidence 
previously assembled, raises a reasonable possibility of 
substantiating the claim of service connection for 
psychiatric disorder, to include depression and anxiety.

4.  The evidence presented since the August 1997 denial 
action relates to an unestablished fact necessary to 
establish the claim, and, in connection with evidence 
previously assembled, raises a reasonable possibility of 
substantiating the claim of service connection for benign 
essential tremor, to include a neurological condition of the 
right lower extremity.  


CONCLUSIONS OF LAW

1.  New and material evidence has been received since the 
RO's August 1997 rating decision; thus, the claim for service 
connection for psychiatric disorder, to include depression 
and anxiety is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
2002 & Supp. 2009); 38 C.F.R. § 3.156 (2009).

2.  New and material evidence has been received since the 
RO's August 1997 rating decision; thus, the claim for service 
connection for benign essential tremor, to include a 
neurological condition of the right lower extremity is 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 
2009); 38 C.F.R. § 3.156 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted when the veteran has a 
disability as the result of a disease or injury incurred or 
aggravated by service that is not the result of the Veteran's 
own willful misconduct.  38 U.S.C.A. §§ 1110, 1131.  Service 
connection for a psychosis can be granted if the condition 
becomes manifest to a degree of 10 percent within one year of 
separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 
C.F.R. §§ 3.307(a)(3), 3.309(a).  Service connection for a 
psychosis can be granted if the condition becomes manifest to 
a degree of 10 percent within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 
3.307(a)(3), 3.309(a).  Personality disorders are not 
diseases or injuries within the meaning of applicable VA 
legislation.  38 C.F.R. § 3.303(c).

An injury or disease incurred during active military, naval, 
or air service shall not be deemed to have been incurred in 
line of duty if such injury or disease was a result of the 
abuse of alcohol or drugs by the person on whose service 
benefits are claimed.  Alcohol abuse means the use of 
alcoholic beverages over time, or such excessive use at any 
one time, sufficient to cause disability to or death of the 
user.  38 C.F.R. § 3.301(d).  See also 38 U.S.C.A. § 105; 38 
C.F.R. § 3.1(m).  Direct service connection for a disability 
that is a result of a claimant's own abuse of alcohol or 
drugs is precluded for purposes of all VA benefits for 
claims, such as this one, filed after October 31, 1990.  See 
VAOPGCPREC 7-99 (1999), 64 Fed. Reg. 52,375 (June 1999); 
VAOPGCPREC 2-98 (1998), 63 Fed. Reg. 31,263 (Feb. 1998).

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of symptoms 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish service connection for a disability, a claimant 
must submit: (1) medical evidence of a current disability, 
(2) medical evidence, or in certain circumstances lay 
testimony, of in-service incurrence or aggravation of an 
injury or disease, and (3) competent evidence of a nexus 
between the current disability and the in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999).

A Veteran will be considered to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto 
and was not aggravated by service.  38 U.S.C.A. § 1111.  Only 
such conditions as are recorded in examination reports are to 
be considered as noted.  38 C.F.R. § 3.304(b).

When no preexisting condition is noted upon entry into 
service, the Veteran is presumed to have been sound upon 
entry, and the presumption of soundness arises.  The burden 
then shifts to VA to rebut the presumption of soundness by 
clear and unmistakable evidence that the Veteran's disability 
was both preexisting and not aggravated by service.  Wagner 
v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).

The determination of whether there is clear and unmistakable 
evidence that a defect, infirmity, or disorder existed prior 
to service should be based upon "thorough analysis of the 
evidentiary showing and careful correlation of all material 
facts, with due regard to accepted medical principles 
pertaining to the history, manifestations, clinical course, 
and character of the particular injury or disease or 
residuals thereof."  38 C.F.R. § 3.304(b)(1).

Mere history provided by the Veteran of the preservice 
existence of conditions recorded at the time of the entrance 
examination does not, in itself, constitute a notation of a 
preexisting condition.  38 C.F.R. § 3.304(b)(1).  The 
presumption of soundness upon entry into service may not be 
rebutted without "contemporaneous clinical evidence or 
recorded history" in the record.  Miller v. West, 11 Vet. 
App. 345, 348 (1998).  Any such determination must consider 
"how strong the other rebutting evidence might be."  Harris 
v. West, 203 F.3d 1347, 1351 (Fed. Cir. 2000).

A preexisting disability or disease will be considered to 
have been aggravated by active service when there is an 
increase in disability during service, unless there is clear 
and unmistakable evidence (obvious and manifest) that the 
increase in disability is due to the natural progress of the 
disability or disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306 
(a), (b).  Aggravation of a preexisting condition may not be 
conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during, and subsequent to service.  38 U.S.C.A. § 
1153; 38 C.F.R. § 3.306(b).  See Falzone v. Brown, 8 Vet. 
App. 398, 402 (1995) (the presumption of aggravation created 
by section 3.306 applies only if there is an increase in 
severity during service); Akins v. Derwinski, 1 Vet. App. 
228, 231 (1991).

Once the presumption of soundness at entry has been rebutted, 
aggravation may not be conceded unless the preexisting 
condition increased in severity during service, pursuant to 
38 C.F.R. § 3.306.  See VAOPGCPREC 3-2003 (July 16, 2003).  
In addition, the usual effects of medical and surgical 
treatment in service, provided to ameliorate a preexisting 
condition, will not be considered service connected unless 
the disorder is otherwise aggravated by service.  38 C.F.R. § 
3.306(b)(1).

Temporary or intermittent flare-ups during service of a 
preexisting injury or disease are not sufficient to be 
considered "aggravation in service" unless the underlying 
condition, as contrasted to symptoms, is worsened.  Jensen v. 
Brown, 4 Vet. App. 304, 306-07 (1993), citing Hunt v. 
Derwinski, 1 Vet. App. 292 (1991).

The Veteran' service treatment records note that he was 
hospitalized for 28 days in August 1982 for alcohol 
rehabilitation.  On September 1, 1982, a mental health clinic 
note indicated that the Veteran continued to abuse alcohol; 
he expected an administrative discharge; and he had a history 
of chronic dysthymic disorder, not incurred in the line of 
duty which existed prior to entry.  On September 8, 1982, a 
mental health clinic note diagnosed the Veteran with alcohol 
abuse, and that the former diagnosis of possible dysthymic 
disorder remained doubtful.  The examiner always suspected 
that the Veteran's request for antidepressant medication was, 
to a large extent, related to the sedative side effect of 
Elavil, and that the diagnosis of major depressive episode is 
not confirmed.  On discharge examination in September 1982, 
the Veteran reported nervous troubles referencing hand 
tremors, etiology unknown, since childhood, worse in the past 
4 years, and history of compressed nerve of the left leg.  

A November 1984 private intake evaluation, noted that the 
Veteran had a strong family history of psychiatric problems 
and alcoholism.  The Veteran stated that he has had 
depression since childhood with treatment in service from 
1980 to 1982.  He has had alcoholism since separation from 
service and a divorce in 1982.  His ex-wife was murdered in 
May 1984 and he has intense feelings of guilt over her death.  
The examiner noted that the Veteran presented with prominent 
features of depression with low tolerance to stress 
exacerbated by an underlying personality disorder.  A 
December 1985 private progress note from Dr. Richard Vaughn 
noted that the Veteran has had depression since the death of 
his ex-wife.  In a February 1986 progress note, Ethan G. 
Harris, M.D., stated that the Veteran has had depression 
since the death of his ex-wife.  

In June 1987, the Veteran was hospitalized at a private 
facility for tremulousness.  He had been drinking 24 beers 
per day for the past several weeks.  He also reported one 
seizure and delirium tremens.  

In a statement dated in August 1988, a private psychiatrist, 
John T. Hackett, M.D., diagnosed chronic alcohol dependence; 
chronic dysthymia, in part, secondary to alcohol dependence 
but has probably independent of alcoholism; and borderline 
personality disorder with marked dependent traits.  

In October 1991, the Veteran requested service connection for 
depression with tremors and anxiety attack, and nerve damage 
to the right leg.  A January 1992 rating decision denied the 
claims on the basis that the Veteran's psychiatric 
disabilities and tremors began in childhood and were not 
considered to have been incurred in the line of duty.  The RO 
also stated that, although the Veteran was treated for a left 
leg condition, he was never treated for a right leg condition 
in service, and denied entitlement to service connection for 
nerve damage to the right leg.  A November 1992 confirmed 
rating decision also denied the claims.  The Veteran was 
notified of the decisions in January 1992 and November 1992, 
but he did not appeal within one year of the notice and the 
decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 
3.104(a), 20.302, 20.1103.

In February 1997, the Veteran attempted to reopen the claims.  

A June 1997 VA mental disorders examination report stated 
that the Veteran's current major depressive disorder is 
possibly related to service; and that his alcohol abuse and 
panic disorder were related to service.  

A June 1997 VA general medical examination diagnosed status 
post peripheral neuropathy of the right lower extremity, with 
residual weakness of dorsiflexion of the right foot; and 
benign essential tremors

An August 1997 rating decision found that the Veteran had not 
submitted new and material evidence to reopen the claims.  
The Veteran was notified of the decision in August 1997, but 
he did not appeal within one year of that notice and the 
decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 
3.104(a), 20.302, 20.1103.  When a claim is the subject of a 
prior final denial, it may be reopened if new and material 
evidence is presented or secured.  38 U.S.C.A. § 5108.

The Board has a jurisdictional responsibility to consider 
whether it was proper for a claim to be reopened, regardless 
of the RO's action regarding this issue.  See Jackson v. 
Principi, 265 F. 3d 1366 (Fed. Cir. 2001).

When a claim to reopen is presented under section 5108, VA 
must first determine whether the evidence presented or 
secured since the last final disallowance of the claim is new 
and material.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  Then, if new 
and material evidence has been submitted, the Board may 
proceed to evaluate the merits of the claim, but only after 
ensuring that VA's duty to assist has been fulfilled.  See 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

"New" evidence is defined as evidence not previously 
submitted to agency decision makers, and "material" evidence 
is evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 3.156.

The evidence received subsequent to the December 1989 rating 
decision is presumed credible for the purposes of reopening a 
claim unless it is inherently false or untrue, or it is 
beyond the competence of the person making the assertion.  
Duran v. Brown, 7 Vet. App. 216, 220 (1995); Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

In July 2002, the Veteran requested that the claims be 
reopened.  The Veteran has continuously stated that his 
putative neurological condition of the right lower extremity 
is due in part to his tremors, and therefore, will be 
considered as part of his tremors claim.  See Clemons v. 
Shinseki, 23 Vet. App. 1 (2009) (when a claimant makes a 
claim, he is seeking service connection for symptoms 
regardless of how those symptoms are diagnosed or labeled).  

Since the credibility of the evidence received since the last 
denial is to be presumed, Justus, supra, the Board will 
reopen the Veteran's claims based on receipt of a January 
2002 letter from a private psychiatrist, Carl E. Drake, Sr., 
M.D., who essentially stated that he examined the Veteran and 
opined that the Veteran had psychiatric problems in service 
and that preexisting tremors were aggravated in service.  
Therefore, this statement relates to an unestablished fact 
necessary to establish the claims, and, in connection with 
evidence previously assembled, raises a reasonable 
possibility of substantiating the claims of service 
connection.  

The issues of whether there is new and material evidence to 
reopen the previously denied claims of service connection 
have been resolved in favor of the Veteran.  Thus, it was not 
necessary for the Board to consider whether the RO satisfied 
all applicable requirements of the Veterans Claims Assistance 
Act of 2000 (VCAA) before remanding the claim for further 
development and consideration.

ORDER

The claim for service connection for psychiatric disorder, to 
include depression and anxiety is reopened.  To this extent 
only, the appeal is granted.

The claim for service connection for benign essential tremor, 
to include a neurological condition of the right lower 
extremity is reopened.  To this extent only, the appeal is 
granted.


REMAND

"In a claim for disability compensation, VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim."  38 C.F.R. § 3.159(c)(4)(i).  
None of the examinations of record were conducted with the 
benefit of the Veteran's claims file.  Therefore, additional 
examination is necessary.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA 
psychiatric examination to determine the 
nature and extent of all his 
disabilities.  All special studies and 
tests should be undertaken.  The claims 
folder and a copy of this remand should 
be made available to the examiner prior 
to the examination.  All findings should 
be reported in detail, and should include 
the examiner's opinion as to:

(a) Whether the Veteran clearly and 
unmistakably had tremors, alcoholism, or 
an acquired psychiatric disorder prior to 
beginning his service in July 1974;

(b) If the Veteran's tremors, alcoholism 
or an acquired psychiatric disorder is 
determined to have clearly and 
unmistakably preexisted his entry into 
service, whether it is at least as likely 
as not (50 percent or greater 
probability) that the condition shown 
prior to service underwent a permanent 
increase in underlying pathology, as 
opposed to a mere temporary increase in 
symptomatology, during or as a result of 
the Veteran's service.

(c) If so, was the permanent increase in 
the underlying pathology due to normal 
progression of the disorder?  (Note: 
aggravation connotes a permanent 
worsening above the base level of 
disability, not merely acute and 
transitory increases in symptoms or 
complaints.)

(d) If the Veteran has a currently 
diagnosed neurological condition of the 
right leg and/or psychiatric disorder 
which did not preexist service, opine as 
to the date of onset of the neurological 
condition or psychiatric disorder.  

(e) The examiner should specifically 
comment on the findings of the June 1997 
VA mental disorders examination report, 
and January 2002 report of the private 
psychiatrist.

2.  Then readjudicate the claims.  If 
either claim continues to be denied, send 
the Veteran and his representative a 
supplemental statement of the case and 
give them time to respond. 

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).







______________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


